Citation Nr: 1124655	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-42 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea secondary to a service-connected right lung disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1964 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran perfected an appeal of the denial of entitlement to service connection for right ear hearing loss.  However, at his March 2011 Board hearing, the Veteran withdrew his appeal with regard to this issue.  Therefore, the Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied entitlement to service connection for sleep apnea.

2.  The evidence associated with the claims file subsequent to the July 2002 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has not had PTSD at any time during the period of this claim.  

4.  The Veteran's depressive disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A depressive disorder was incurred in active service.   38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2009 letter informed the Veteran of the basis of the prior denial of entitlement to service connection for sleep apnea and provided appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded an appropriate VA psychiatric examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 



Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for sleep apnea secondary to a service-connected right lung disability in May 2002.  In a July 2002 rating decision, the Veteran was denied entitlement to service connection for sleep apnea based on a finding that there was no competent evidence of a relationship between the Veteran's service-connected right lung disability and his sleep apnea.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the July 2002 rating decision included the following: the Veteran's STRs, the Veteran's statements that his sleep apnea is a result of his service-connected right lung disability, and an August 2001 report of a sleep study from Lawrence and Memorial Hospital showing that the Veteran did in fact have severe sleep apnea.  

The pertinent evidence that has been received since the unappealed rating decision consists of the following: the Veteran's statements asserting that his sleep apnea is a result of his service-connected right lung disability, a July 2007 report of a sleep study from Gold Coast Pulmonary and Sleep Associates showing that the Veteran had mild obstructive sleep apnea, and VA Medical Center treatment notes from January 2007 to August 2009 showing that the Veteran uses a continuous positive airway pressure machine (CPAP) for treatment of his sleep apnea.

The Board finds that the evidence received since the July 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence relating sleep apnea to his service-connected right lung disability or to his active service has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his sleep apnea is related to his service-connected right lung disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the evidence added to the record is not new and material.   

Accordingly, reopening of the claim is not warranted.

Entitlement to Psychiatric Disability, to include PTSD and Depression

A review of the Veteran's STRs shows that on his December 1967 separation examination health questionairre, the Veteran reported that he experienced depression or excessive worry, nervous trouble, frequent trouble sleeping, and frequent or terrifying nightmares.  This was not elaborated upon by the examiner.

At the March 2011 Board hearing, the Veteran and his spouse both reported that the Veteran had not been a heavy drinker until after his service in Vietnam.  According to the Veteran and his spouse, prior to his service, he rarely consumed alcohol and it wasn't until he began to experience psychiatric symptoms that the Veteran began to drink to excess.  Additionally, the Veteran and his spouse both reported that the Veteran has received mental health treatment off and on since shortly after his separation from active service.  

The Board notes that a review of the record shows that not all the mental health records identified by the Veteran and his spouse at the March 2011 Board hearing are of record.  However, the Board notes that the Veteran is competent to report when he first experienced psychiatric symptoms and that they have continued since active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible. 

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he began abusing alcohol while in active service to "self-medicate" as a result of psychiatric issues he experienced while in active service and that he has had problems since that time.  The Veteran reported a traumatic experience while serving in the military, however, he denied experiencing recurrent and intrusive thoughts or being hypervigilant or avoidant of military or war-related triggers.  Based on the examination results, the examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS).  It was the examiner's opinon that the Veteran did not meet the full DSM-IV diagnostic criteria for PTSD, which encompassed the following symptom clusters: re-experiencing, avoidance, and arousal.  Rather, the examiner reported that the Vetrean appeared to have significant congnitive deficits, which appeared to be most likely related to the Veteran's longstanding history of alcohol abuse.  The examiner reported that the Veteran's other social limitations appeared to be most consistent with the Veteran's alcohol abuse rather than military-related trauma, specifically PTSD.  The examiner also reported that the Veteran's depressive disorder appeared to have a minimal response to treatment.  

A review of the record shows that the Veteran has received mental health counseling at the VA Medical Center.  The Veteran has been diagnosed with a variety of mental health disabilities, to include depressive disorder and PTSD.  However, there is no indication that the Veteran has been diagnosed with PTSD in accordance with the DSM-IV criteria by his mental health treatment providers at the VA Medical Center.  Additionally, the bulk of the Veteran's mental health treatment at the VA Medical Center has actually been for his diagnosed depressive disorder.  A review of those records shows that the Veteran has reported feelings of depression, suicidal thoughts, and survivor's guilt.  Additionally, the Veteran has presented as tearful and overwhelmed.

The Veteran has also received treatment at a local Veterans Center.  A review of those records also shows that the Veteran has been diagnosed with PTSD.  However, there is no evidence indicating that the diagnosis was made in accordance with the DSM-IV criteria.  Regardless, a review of the records shows that the Veteran has reported experiencing symptoms of anxiety, depression, irritability, sadness, angry outbursts, agitation, and suicidal thoughts. 

Also of record is a September 2009 letter from the Veteran's mental health treatment providers at the Veterans Center.  The letter states that the Veteran has been diagnosed with PTSD in accordance with the DSM-IV criteria.  However, the letter also states that the Veteran is treated for depression in addition to PTSD.  The letter notes that the Veteran has presented with symptoms of anger, anxiety, avoidance, depression, distrust of others, emotional lability, anhedonia, difficulty with intimacy, survivors guilt, impacted grief, sleep disturbance, and social isolation.  

The Board notes that greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this regard, the Board finds that the September 2009 opinion that the Veteran does have a valid diagnosis of PTSD and the April 2010 VA opinion that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV criteria are inconsistent with each other.  The Board notes that the September 2009 letter does not specifically list the reasons why the diagnosis of PTSD is in accordance with the DSM-IV criteria.  However, a review of the April 2010 VA examination report shows that the examiner specifically listed the types of symptom clusters a diagnosis of PTSD would encompass and that the Veteran denied those types of symptoms.  

In sum, the Veteran has been treated for depression at both the VA Medical Center and the Veterans Center and the VA examiner has competently linked the Veteran's psychiatric symptoms to his diagnosis of depressive disorder.  Therefore, the Board finds that the preponderance of the evidence of record establishes that the Veteran has not had PTSD at any time during the pendency of this claim.  However, the Board finds that the preponderance of the evidence is in favor of the claim of entitlement to service connection for a depressive disorder.  Accordingly, entitlement to service connection for a depressive disorder is warranted.





ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a depressive disorder is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


